Citation Nr: 1543339	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  09-20 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for lattice degeneration of both eyes with macular macroaneurysm and retinal exudates of the right eye, also claimed as retinal tear of the right eye.  

2.  Entitlement to an initial rating in excess of 40 percent for tremors of the right upper extremities, as a manifestation of the service-connected Parkinson's disease with history of REM sleep behavior syndrome.  

3.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine, as a manifestation of the service-connected Parkinson's disease with history of REM sleep behavior syndrome.  

4.  Entitlement to an effective date earlier than April 4, 2012, for the award of a 40 percent rating for the service-connected tremors of the right upper extremities, as a manifestation of the service-connected Parkinson's disease with history of REM sleep behavior syndrome.  

5.  Entitlement to an effective date earlier than April 4, 2012, for the award of a 20 percent rating for the service-connected degenerative disc disease of the lumbar spine, as a manifestation of the service-connected Parkinson's disease with history of REM sleep behavior syndrome.  

6.  Entitlement to special monthly compensation (SMC) based on the loss of use of the right hand.  


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm & Kilpatrick, Ltd.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and June 2014 rating decisions of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO) and the Appeals Management Center (AMC).  
In November 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a central office hearing.  A transcript of the hearing has been associated with the electronic file. 

In January 2014, the Board remanded the claims for increased ratings for the service-connected bilateral eye and lumbar spine disabilities for additional development.  These issues have been returned to the Board for further appellate review.  

In a January 2014 decision, in pertinent part, the Board increased the disability rating for the Veteran's service-connected tremors of the right upper extremities to 40 percent disabling, effective April 4, 2012.  The Veteran appealed the Board's January 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated December 2014, the Court granted a Joint Motion for Partial Remand, vacated the January 2014 Board decision to the extent that it denied entitlement to an initial rating in excess of 40 percent for the service-connected tremors of the right upper extremities, and remanded the case for compliance with the terms of the joint motion.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Given the Court's remand directives as noted in the December 2014 Joint Motion for Partial Remand, a remand is required to obtain updated treatment records in order to correctly evaluate the Veteran's service-connected disabilities on appeal and for the AOJ to adjudicate in the first instance, the issue of entitlement to SMC based on loss of use of the right hand.  

Remand is also warranted to afford the Veteran a VA examination to evaluate the current severity of his service-connected bilateral eye disability and tremors of the right upper extremities, as the last VA examination for the two disabilities was conducted in April 2012.  

Finally, in January 2015, the Veteran expressed disagreement with the June 2014 rating decision that effectuated the increased ratings for the service-connected tremors of the right upper extremities and degenerative disc disease of the lumbar spine.  See the January 2014 Board decision.  Specifically, the Veteran asserted that earlier effective dates are warranted for the current disability ratings assigned.  No statement of the case (SOC) has been issued addressing the claims; therefore, a remand is warranted.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Furnish VCAA notice and develop the claim for SMC based on loss of use of the right hand.  The AOJ must formally adjudicate this claim and furnish notice to the Veteran and his attorney, including notice of appellate rights and procedures.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected Parkinson's disease, to specifically include his service-connected bilateral eye disability, degenerative disc disease of the lumbar spine, and tremors of the right upper extremities.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the VBMS or Virtual VA electronic folders.  




A specific request must be made for treatment records from the Hunter Holmes McGuire VA Medical Center (VAMC) in Richmond, Virginia, from February 2014 to the present.  Please ensure that this request also includes any records from the Parkinson's disease Research, Education, and Clinical Center (PADRECC) at the Richmond VAMC and his participation in the Oculomotor Functions in Persons with Movement Disorders study at the Richmond VAMC.  

If any identified records are not obtainable (or none exist), the Veteran and his attorney should be notified and the record clearly documented.  

3.  After all available records have been associated with the electronic file, schedule the Veteran for a VA eye examination with a licensed optometrist or ophthalmologist to determine the nature and severity of his service-connected bilateral eye disability.  The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  Any indicated diagnostic tests and studies should be accomplished, and all clinical findings reported in detail.

When examining visual acuity, the examiner must identify and discuss the disease, injury, or other pathologic process responsible for any visual impairment found.  Examination of visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision using Snellen's test type or its equivalent.

When examining visual fields, the examiner must use either Goldmann kinetic perimeter or automated perimetry using Humphrey Model 750, Octopus Model 101, or later versions of these perimetric devices with simulated kinetic Goldman testing capability.  The results must be recorded on a standard Goldman chart which must be included with the examination report.  The examiner must chart at least 16 meridians 22 1/2 degrees apart for each eye and indicate the Goldmann equivalent used.  If additional testing is necessary to evaluate visual fields, the additional testing must be conducted using either a tangent screen or a 30-degree threshold visual field with the Goldmann stimulus size and the examination report must then include tracing of either the tangent screen or of the 30-degree threshold visual field with the Goldmann III stimulus size.  

When examining muscle function, the examiner must use a Goldmann perimeter chart that identifies the four major quadrants (upward, downward, left and right lateral) and the central field (20 degrees or less).  The examiner must chart the areas of diplopia and include the plotted chart with the examination report.  The examiner should indicate whether the Veteran's diplopia is occasional, or correctable with spectacles.

The examiner must discuss whether there is any evidence of rest requirements or incapacitating episodes severe enough to require prescribed bed rest and treatment by a physician or other health care provider, or pain.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

4.  After all available records have been associated with the electronic file, schedule the Veteran for a VA nerve examination to determine the nature and severity of his service-connected tremors of the right upper extremities.  The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

Any indicated diagnostic tests and studies should be accomplished, and all clinical findings reported in detail.  For the right upper extremities, the examiner must specify the nerve(s) involved and the severity of the disability, i.e., mild, moderate, or severe, for each nerve involved.  

The examiner must also address whether the Veteran, as a result of his service-connected tremors of the right upper extremities, has loss of use of his right hand.  In formulating an opinion, the VA examiner must consider the following:

Loss of use of a hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, could be accomplished equally well by an amputation stump with prosthesis; for example: complete ankylosis of two major joints of an extremity will constitute loss of use of the hand.  

See 38 C.F.R. §§ 3.350(a) (2), 4.63 (2015).  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

5.  In the readjudication of these matters:

* As to Parkinson's disease, specifically consider the applicability of 38 C.F.R. § 4.124a, Diagnostic Codes 8615 and 8616 and so state on any Supplemental Statement of the Case issued;

* Consider whether the Veteran's service-connected disorders, either in whole or in part, should be considered for extraschedular evaluation and if so, refer the file to the appropriate officials;

* Issue a SOC to the Veteran and his attorney, addressing the issues of entitlement to an effective date earlier than April 4, 2012, for the award of a 40 percent rating for the service-connected tremors of the right upper extremities and entitlement to an effective date earlier than April 4, 2012, for the award of a 20 percent rating for the service-connected degenerative disc disease of the lumbar spine, both as manifestations of the service-connected Parkinson's disease with history of REM sleep behavior syndrome.  The Veteran and his attorney must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.  

6.  After accomplishing any additional development deemed appropriate, readjudicate the claims remaining on appeal.  If the benefits sought in connection with the claims remain denied, the Veteran and his attorney should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




